Citation Nr: 1026348	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore Maryland.  In that 
decision, the RO denied entitlement to service connection for 
PTSD and depression.  Jurisdiction over this case was 
subsequently transferred to the VARO in Boston, Massachusetts, 
and that office forwarded the appeal to the Board.

In September 2006, the Veteran testified during a hearing before 
a decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Depression did not manifest in service or for many years 
thereafter, and the evidence does not otherwise indicate that it 
is related to service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In October 2003 and May 2005 letters, the RO notified the Veteran 
of the evidence needed to substantiate the claim for service 
connection for depression.  These letters also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the May 2005 letter complied with this 
requirement.

The Veteran has substantiated her status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
her claims, in March and July 2006 letters.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs), service personnel records, and all of the identified 
post-service VA and private treatment records.  Moreover, during 
the RO hearing, the DRO identified and clarified the issues, and 
indicated to the Veteran that she should submit any potentially 
relevant evidence in her possession to support her claims.  These 
actions supplement VA's compliance with the VCAA and satisfies 38 
C.F.R. § 3.103.  See Bryant v. Shinseki, No. 08-4080, 2010 WL 
2633151 (Vet. App. July 1, 2010).

In addition, the Veteran was afforded a June 2005 VA PTSD 
examination.  The examiner diagnosed PTSD but did not diagnose 
depression.  As the examiner rendered his diagnosis based on his 
examination of the Veteran, he was not required to offer an 
opinion as to the etiology of a disability that he did not 
diagnose.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) 
("It is generally the province of medical professionals to 
diagnose or label a mental condition, not the claimant").

Other VA physicians diagnosed depression.  Under the VCAA, VA 
must provide an examination when there is (A) competent evidence 
of a current disability that (B) may be associated with service, 
but (C) there is insufficient medical evidence to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal 
Circuit has addressed the appropriate standard to be applied in 
determining whether an examination is warranted under this 
statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  On the other hand, a 
conclusory generalized lay statement suggesting a nexus between a 
current disability and service would not suffice to meet the 
stand tad of subsection (B), as this would, contrary to the 
intent of Congress, result in medical examinations being 
"routinely and virtually automatically" provided to all 
veterans claiming service connection.  Waters, 601 F.3d at 1278-
1279.  However, as discussed below, the Veteran did not indicate 
that she had continuity of depression symptomatology or that her 
depression is related to service and the medical evidence 
similarly does not so indicate.  Consequently, a VA examination 
as to the etiology of her depression is not warranted.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for depression is 
thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no evidence of complaints, treatment, or diagnoses of 
depression in the STRs.  As noted below in the remand section, an 
October 1985 STR indicates that the Veteran stated she used to be 
very calm but now was upset easily and sensitive.  In addition, 
the service personnel records indicate that she was reprimanded 
for driving while under the influence of alcohol, and the STRs 
show she was subsequently admitted to an alcohol and drug abuse 
prevention program.  There is no specific reference to depression 
or related symptoms.  Moreover, on the February 1988 separation 
examination, the psychiatric system was normal.  The Veteran 
indicated on the cotemporaneous report of medical history that 
she did not have and had never had depression or excessive worry.  
Thus, the evidence reflects that depression did not manifest in 
service.

Moreover, the Veteran has not testified to continuity of 
depression symptomatology.  In her written statements, she 
described the claimed stressors discussed below and her pre-
service history.  In her hearing testimony, she also described 
the claimed stressors, noted her in-service drinking, the fact 
that she was sick to her stomach all of the time (the STRs 
indicate a diagnosis of gastroenteritis), and the fact that her 
sister had written a letter indicating that she was never the 
same after she returned from service.  Significantly, however, 
the Veteran did not indicate that her depression began in service 
and continued thereafter.

The Veteran's lack of testimony indicating continuity of 
symptomatology is consistent with the medical evidence. The first 
medical evidence of depression is a notation of depression and 
low self esteem in an April 10, 2003 VA treatment note, which is 
many years after service.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its 
assessment of a service connection claim the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue).  An April 14, 2003 VA treatment note indicates 
that the Veteran was "likely experiencing significant, 
longstanding major depression."  However, this treatment note 
did not give indicate the period of time denoted by the term 
"longstanding," and did not indicate that the depression was, 
or might be, associated with service.  Subsequent notations of 
depression similarly did not contain opinions as to the date of 
origin or the etiology of the depression.  Moreover, as noted, 
the June 2005 VA examiner diagnosed PTSD but did not diagnose 
depression.  Consequently, the lay and medical evidence does not 
indicate that her depression is, or may be, associated with 
service.  Consequently, neither service connection for depression 
nor a VA examination to determine the etiology of the Veteran's 
depression is warranted.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for depression.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).






ORDER

Entitlement to service connection for depression is denied.


REMAND

There are particular requirements for establishing PTSD in 38 
C.F.R. § 3.304(f), which take precedence over the general 
requirements for establishing service connection in 38 C.F.R. § 
3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 
2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where, as here, the claimed stressors are not combat related, the 
Veteran's lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service records 
or other corroborative evidence which substantiates or verifies 
the Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, with regard to cases involving personal assault VA has 
recognized such cases are unique and that a Veteran might be 
reluctant to report such assault but evidence of behavior changes 
following the alleged assault could indicate that such assault 
occurred.  38 C.F.R. § 3.304(f)(3).  In such circumstances, the 
regulation provides that "VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred."  Id.

The instant case appear to the Board to be the type of 
circumstance envisioned by this part of the regulation.  On the 
June 2005 VA examination, the Veteran was diagnosed with PTSD 
based on her claimed in-service stressors of a harassment by a 
sergeant in 1985 and harassment and rape by a supervisor in 1986.  
An October 1985 VA treatment record indicated that the Veteran 
was seen with complaints of not having a menstrual cycle for 
three months and that she indicated at this time that she "used 
to be very calm now I get upset easily and get sensitive too."  
The Veteran also testified during the hearing that she was too 
ashamed to discuss her claimed stressors during or after service.

Thus, there is evidence of a behavior change, but this was not 
specifically addressed by the June 2005 VA examiner, who did not 
appear to have read the claims file.  He found that the Veteran 
had PTSD based on her claimed stressors, but did not explicitly 
address whether he believed that these stressors occurred.  
Consequently, the Board finds that the evidence in this case 
should be submitted "to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred." 

In addition, the Board notes that in attempting to verify the 
Veteran's claimed stressors, the RO contacted both the U.S. Army 
Headquarter, U.S. Army Garrison and the U.S. Army Criminal 
Investigation Command.  However, in its letters, the RO 
identified only the 1986 rape and not the 1985 harassment, and 
received negative responses.  The RO should re-request stressor 
verification from these organizations and include in its requests 
a description of the 1985 incident.

Accordingly, the claim for service connection for PTSD is 
REMANDED for the following action:

1.  Make another request for stressor 
verification from the U.S. Army 
Headquarter, U.S. Army Garrison and the 
U.S. Army Criminal Command, specifically 
noting the 1985 harassment stressor.

2.  Submit the claims file to an 
appropriate mental or medical health 
professional for an opinion as to whether 
the cited service treatment record from 
October 1985, along with all of the other 
evidence, indicates that a personal assault 
occurred, pursuant to the last sentence of 
38 C.F.R. § 3.304(f)(3).

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


